Citation Nr: 1605283	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  08-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hypertension for accrued benefits purposes.

2.  Entitlement to service connection for a heart condition for accrued benefits purposes.

3.  Entitlement to dependency and indemnity compensation (DIC) based on service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1977.  He died in September 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This matter was most recently before the Board in May 2014, when it was remanded for further development.


FINDINGS OF FACT

1.  At the time of the Veteran's death, there were pending service connection claims for hypertension and a heart condition.

2.  The appellant filed a claim for accrued benefits as a surviving spouse within one year of the Veteran's death.

3.  The Veteran's hypertension was incurred during active service.

4.  The Veteran had coronary heart disease as a result of hypertension.

5.  Coronary heart disease and hypertension were an underlying cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension for accrued benefits have been met.  38 U.S.C.A. § 1110, 5101, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.1000 (2015).

2.  The criteria for service connection for a heart condition for accrued benefits have been met.  38 U.S.C.A. § 1110, 5101, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.1000 (2015).

3.  Entitlement to DIC based on service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310, 5107 (West 2014); 38 C.F.R. § 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection for Accrued Benefits Purposes

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which a payee was entitled at the time of his or her death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Payment of accrued benefits requires that the Veteran or other payee had a claim for the underlying benefit pending at the time of death or that benefits had been awarded and unpaid at the time of death.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Further, applications for accrued benefits must be filed within one year after the date of death of a purported claimant.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Similarly, a request for a claimant to be substituted as an appellant for purposes of processing a claim for VA benefits to completion must be filed not later than one year after the date of death of the original claimant.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).

The Veteran filed service connection claims for hypertension and a heart condition in August 2006.  As previously noted, he died in September 2006.  The service connection claims remained pending at the time of his death.  The appellant filed an application for accrued benefits within one year of the Veteran's death and has been properly substituted for the Veteran for purposes of processing the claims to completion.  See 38 U.S.C.A. §§ 5121(c), 5121A; 38 C.F.R. §§ 3.1000(c), 3.1010(b).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If a chronic disease enumerated in 38 C.F.R. § 3.309 is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension constitutes a chronic disease under 38 C.F.R. 3.309, as it is included in the definition of cardiovascular-renal disease.  Therefore, the nexus requirement for service connection can be proven by a continuity of symptomatology if the condition was noted in service.  See Walker, supra.

In February 2014, a private physician, A.M.G., M.D., provided a detailed opinion regarding the claims on appeal.  She reviewed the claims file and commented high blood pressure and a possible heart condition were noted in service in the Veteran's case.  Service treatment records show the Veteran sought treatment for chest pain in February 1976.  His blood pressure was 140/100 at that time.  Hypertensive medication was suggested.  He was admitted to the hospital with chest pain in June 1976.  His blood pressure was 150/100 at the time.  A rule-out diagnosis of myocardial infarction was given upon admission.

VA examiners have questioned whether the elevated blood pressure noted in service constituted hypertension or early signs of heart disease, as an exercise stress test conducted prior to the Veteran's release from the hospital revealed no signs of ischemia.  A.M.G., M.D., considered these VA opinions and explained several studies have shown exercise stress tests result in false negatives in at least 15 percent of cases and as high as 25 percent in single-vessel cases.  Moreover, hypertension and a possible heart condition were noted in service, even if their chronicity has been questioned.  Thus, the nexus requirement for service connection can be established by post-service continuity of the same symptomatology and medical evidence of a nexus between the claimed disability and the post-service symptomatology.  See Walker, supra.

Medical records from 1976 to 1996 are unavailable.  However, A.M.G., M.D., explained it is reasonable to conclude the Veteran continued to experience high blood pressure after separation from service, given the numerous elevated readings in service and the diagnosis of uncontrolled hypertension in 1996.  She further explained this uncontrolled condition led to the development of coronary heart disease in the Veteran's case.  Thus, the evidence is in at least in relative equipoise as to whether the Veteran experienced continuity of symptomatology related to hypertension after service, and service connection for the disability is warranted.  Furthermore, the evidence clearly shows the Veteran's heart condition, diagnosed as coronary heart disease, was proximately due to or the result of hypertension.  As service connection for hypertension is warranted, service connection for a heart condition is also warranted on a secondary basis.  See 38 C.F.R. § 3.310.

Entitlement to DIC

When any veteran dies from a service-connected disability, the veteran's surviving spouse is entitled to DIC.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran's death certificate indicates a cerebrovascular accident was the immediate cause of death.  Coronary heart disease (arteriosclerosis) and hypertension were listed as underlying causes.  The opinion A.M.G., M.D., provided on the appellant's behalf indicates both these conditions were the result of the Veteran's service and were contributing factors to his death.  Thus, entitlement to DIC on the basis of service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


ORDER

Entitlement to service connection for hypertension for accrued benefits purposes is granted.

Entitlement to service connection for a heart condition for accrued benefits purposes is granted.

Entitlement to DIC on the basis of service connection for the Veteran's cause of death is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


